Citation Nr: 1110742	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as secondary to a service-connected anxiety disorder.  

2.  Entitlement to service connection for a bilateral ear disorder claimed as residuals of a cold injury.  

3.  Entitlement to service connection for a bilateral hand disorder (Dupuytren's contracture and residuals of a cold injury to the hands), also claimed as secondary to service-connected anxiety disorder.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a gunshot wound to the left wrist.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to February 1955 and from March 1955 to February 1969.  The Veteran is the recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, that granted entitlement to service connection for residuals of a gunshot wound to the left wrist and assigned an initial disability evaluation of 10 percent, effective July 7, 2005, and denied service connection for the remainder of the claims on appeal.  These claims were previously remanded by the Board in August 2010 for additional evidentiary development.  

As noted in the Board's previous remand of August 2010, the Veteran's representative claimed entitlement to service connection for chronic sinusitis, hemorrhoids, exertional dyspnea, and a tonsillectomy in his June 2010 Written Brief Presentation.  However, these claims have yet to be developed for appellate review, and as such, the Board again refers them to the agency of original jurisdiction (AOJ) for appropriate action.  

In July 2009, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2010).  38 U.S.C.A.§ 7107(a)(2) (West 2002).  

The issue of entitlement to service connection for a bilateral hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with an acquired psychiatric disorder other than general anxiety disorder (for which he is already service-connected).  

2.  The Veteran's bilateral ear disorder did not manifest during, or as a result of, active military service, to include as due to exposure to the cold.  

3.  The Veteran's left wrist is his non-dominant extremity.  

4.  The Veteran's gunshot wound residuals of the left wrist result in advanced degenerative joint disease, retained fragments, pain, limitation of motion, weakness, and fatigue, but do not result in ankylosis, or neurological or muscular impairment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for establishing entitlement to service connection for a bilateral ear disorder claimed as cold injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for gunshot wound residuals of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010-5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim seeking entitlement to an increased initial disability evaluation for gunshot wound residuals of the left wrist arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required with respect to this claim.  

Regarding the Veteran's claims of entitlement to service connection, letters sent to him in September 2005, May 2006, August 2010, and November 2010 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and private medical records.  In addition, VA attempted to obtain the Veteran's Social Security Administration (SSA) records, but in November 2010, VA was notified that the records were unavailable and all efforts to obtain them had been exhausted.  The Veteran was informed of such in a November 2010 letter and was provided with an opportunity to submit any SSA records in his possession, but, to date, he has not done so.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  Also, the Veteran received VA medical examinations in September 2005, October 2005, July 2009 and September 2010, which adequately addressed the relevant inquiries regarding his claims such that they are sufficient to render a decision in this matter.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with the August 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was provided proper VCAA notice, the AOJ attempted to obtain outstanding SSA records, and the Veteran afforded VA medical examinations in accordance with the Board's remand directives.  Additionally, the AOJ issued a supplemental statement of the case in January 2011 in which the Veteran's claims were readjudicated.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  


Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, medical evidence must relate this chronic symptomatology to the Veteran's present condition.  See id.  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to his service-connected anxiety disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with any psychiatric disorder in addition to his already service-connected anxiety disorder.  As such, service connection for another psychiatric disorder separate and distinct from anxiety disorder is not warranted.  

According to the Veteran's report of medical history associated with his February 1955 separation examination, he indicated that he had suffered from nervous trouble.  However, the Veteran was not diagnosed with any specific psychiatric disorder at this time.  Post-service treatment records demonstrate that the Veteran was later diagnosed with an anxiety disorder, for which connection has already been granted.  

The Veteran was afforded a VA mental examination in October 2005.  It was noted that the Veteran was a Korean War Veteran who received a Purple Heart after a gunshot wound injury to the left wrist.  The Veteran reported a sense of restlessness, distractibility, muscle tension, and sometimes decreased sleep.  It was noted that he could talk about the military without difficulty.  The Veteran was diagnosed with a generalized anxiety disorder.  It was noted that he did not meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for a diagnosis of PTSD.  

The Veteran was afforded an additional VA mental examination in July 2009.  The examiner diagnosed the Veteran with an anxiety disorder not otherwise specified and alcohol abuse.  No other disorders were diagnosed.  The examiner concluded that the Veteran's anxiety disorder was at least as likely as not related to his military combat experience.  It was noted that the Veteran's symptoms had recently been exacerbated by deaths in the family.  

The Veteran was most recently afforded a VA psychiatric examination in November 2010.  Upon examination, the examiner concluded that the Veteran's symptoms did not meet the full criteria for a PTSD diagnosis.  Rather, the examiner concluded that the Veteran suffered from an Axis I diagnosis of an anxiety disorder with features of PTSD.  He indicated that the PTSD symptoms appeared to be subthreshold and did not meet the full criteria for a PTSD diagnosis.  The examiner opined that the symptomatology exhibited by the Veteran was due to his anxiety disorder and his military combat in Korea.  

The remaining evidence of record does not demonstrate that the Veteran has received any additional psychiatric treatment.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder, in addition to an anxiety disorder, to include PTSD.  Specifically, there is no medical evidence of record to demonstrate that the Veteran has been diagnosed with any acquired psychiatric disorder in addition to an anxiety disorder.  In fact, the Veteran has been afforded three separate VA mental examinations in which the examiners have consistently concluded that the Veteran's only DSM-IV diagnosis was a generalized anxiety disorder.  

The Board recognizes that the Veteran believes he is entitled to service connection for PTSD.  According to the Veteran's December 2007 appeal to the Board, he felt that he should be awarded service connection for PTSD because he was a Purple Heart Veteran who was constantly dealing with feelings of being overwhelmed.  While the Board is sympathetic to the Veteran's position, the evidence demonstrates that the Veteran's reported symptomatology is related to his anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the Veteran is already compensated for his reported psychiatric symptomatology.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Moreover, while the Veteran is competent to report his psychiatric symptomatology, he is not competent to diagnose a psychiatric disorder, to include PTSD.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In the instant case, the Board finds that, while the Veteran is competent to report his symptoms, he is not competent to diagnose an acquired psychiatric disorder, to include PTSD.  In this regard, the Board observes that, under VA regulations, a psychiatric disorder must conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  There is no indication that the Veteran, as a layperson, has the requisite knowledge to diagnose a psychiatric disorder, to include PTSD, in accordance with the DSM-IV.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing a psychiatric disorder in accordance with the DSM-IV is complex in nature, the Board finds that the Veteran is not competent to diagnose an acquired psychiatric disorder, to include PTSD.

Therefore, the Board finds that the competent and probative evidence fails to reveal a diagnosis of an acquired psychiatric disorder, to include PTSD, other than anxiety disorder.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer, supra; Degmetich v. Brown, 104 F.3d 1328 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.

Bilateral Ear Disorder

The Veteran contends that he is entitled to service connection for a bilateral ear disorder claimed as residuals of a cold injury.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from cold injury residuals of either ear and his diagnosed bilateral ear disorder is not related to his military service.  As such, service connection is not warranted.  

VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  In this regard, the Board notes that the Veteran is the recipient of the Purple Heart, which denotes combat.  As such, the Board finds the Veteran's report of exposure to cold weather during his military service in Korea to be consistent with the circumstances, conditions, and hardships of combat.  Moreover, the Veteran is competent to testify as to such exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra.

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service- connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").

The Veteran's service treatment records do not reflect that he suffered a cold injury to either ear during his active military service.  According to a September 1952 in-service treatment record, the Veteran did suffer second degree burns to the right arm and first degree burns to the right side of the face following a gas stove explosion.  Another record from the same date indicates that the Veteran's burns were on the left arm and left side of his face.  Regardless, there is no evidence of continued treatment for this condition during active military service and the Veteran was not diagnosed with any chronic residuals as a result of this explosion. 

Post-service treatment records also fail to demonstrate that the Veteran suffered chronic residuals of the ears due to either a cold injury or a gas stove explosion following his separation from active duty.  In fact, there is no evidence of any ear condition until the Veteran's claim of July 2005 - more than 50 years after the in-service explosion and the termination of the Veteran's service in Korea.  

The Veteran was afforded a VA examination in September 2005.  He reported suffering a blast injury from a gas explosion during military service that burned his face and ears.  The Veteran felt that this left him more susceptible to sunburns.  He also reported suffering cold injuries during military service.  Examination of the ears revealed normal appearing skin with no obvious scarring or obvious sequela from the Veteran's reported burn.  

The record also contains a November 2006 letter prepared by a private physician with the initials A.A.R.  Dr. R indicated that he believed the Veteran's ear condition, particularly the recurrent ulcers, peeling, and recurrent infections, were a result of the extensive exposure to cold when the Veteran was serving in Korea.  Dr. R provided no rationale or other clinical data in support of this conclusion.  

The Veteran was afforded an additional VA examination in July 2009.  Examination revealed rough scaling patches on the ears.  The examiner diagnosed the Veteran with actinic keratosis of the ears.  The examiner concluded that the Veteran's disorder was not caused by or a result of cold injuries.  Rather, the examiner opined that it was from sun damage.  Physical examination did not indicate an injury from exposure to the cold and it was noted that the Veteran had several risk factors for sun exposure, such as having very pale skin and being raised in the South.  

The Veteran was most recently afforded a VA examination for his claimed ear disorder in September 2010.  The Veteran reported that he was exposed to temperatures of 45 degrees below zero during active military service.  The examiner concluded that the Veteran suffered from actinic keratosis.  The examiner concluded that the Veteran's actinic keratosis was less likely as not caused by or a result of cold injury during military service, and that actinic keratosis was common in those with sun exposure, especially men.  It was also noted that this condition was less likely than not related to a gas stove explosion.  The examiner noted that the Veteran suffered from lesions that were common, especially on sun-exposed areas of the body such as the face.  It was further noted that the incidence of this disorder increased with age and exposure to sunlight.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a bilateral ear disorder, to include residuals of a cold injury to the ears.  The Veteran's service treatment records do not demonstrate that he suffered any cold-related injury to the ears during military service.  Also, the September 2005 VA examiner concluded that there was currently no evidence of any skin disorder to the ears.  The July 2009 VA examiner subsequently concluded that while there was evidence of rough scaling patches of the ears, this was not due to exposure to the cold but rather due to sun damage.  The September 2010 VA examiner agreed that the Veteran's actinic keratosis of the ears was less likely than not due to a cold injury or a gas explosion, but rather, due to age and exposure to sunlight.  As such, the preponderance of the evidence of record demonstrates that this disorder did not manifest as a result of active military service.  

The Board recognizes that Dr. R concluded in November 2006 that the Veteran's ear condition was a result of extensive exposure to the cold during active military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Dr. R did not provide any explanation or clinical data as to how he reached his conclusion that the Veteran's ear condition was due to exposure to cold.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA examiners, however, indicated that this condition is common in pale skinned men as they age due to exposure to sunlight.  Furthermore, there is no evidence of this condition for several decades after separation from active duty, calling into question Dr. R's conclusion that this disability is related to events that occurred during military service.  

As a final matter, the Board recognizes that the Veteran believes his current ear disorder is a result of either cold exposure while serving in Korea or a gas stove explosion.  However, while the Veteran is competent to testify to his experiences involving the cold and the explosion, he is not competent to offer a medical opinion linking a skin condition some 50 years later to one or the other of these events.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral ear disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service exposure to cold and a gas stove explosion as well as his current manifestations of a bilateral ear disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service exposure to cold and a gas stove explosion and his current bilateral ear disorder.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's experiences during military service, to include his exposure to cold weather and the gas stove explosion, as well as the current nature of his bilateral ear disorder.  Therefore, the Board accords greater probative weight to the VA examiners' opinions.  The Board further observes that, while the Veteran has alleged that his bilateral ear disorder has been present for years and that he has received various treatments for such disorder, he has not testified to a continuity of ear symptomatology since his military service.  

Therefore, the Board finds that service connection is not warranted for a bilateral ear disorder.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a bilateral ear disorder must be denied.

Increased Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected gunshot wound residuals of the left wrist.  However, as outlined below, the preponderance of the evidence of record demonstrates that the gunshot wound residuals of the Veteran's left wrist have been no more than 10 percent disabling at any time during the pendency of this claim.  As such, an increased disability evaluation is not warranted.  

For historical purposes, the Veteran was granted service connection for the residuals of a gunshot wound to the left wrist in a May 2006 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5010-5215, effective July 7, 2005.  The Veteran submitted a timely notice of disagreement to the assigned rating in November 2006.  The 10 percent disability evaluation was affirmed by the RO in November 2007, and the Veteran appealed this rating to the Board in December 2007.  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and limitation of motion of the wrist under Diagnostic Code 5215 is a residual condition.

Traumatic arthritis is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Upon filing his claim, the Veteran was afforded a VA examination of the left wrist in September 2005.  The Veteran's hands were mobile with good grip strength.  He was able to palmar flex the left wrist to 40 degrees, dorsiflex to 45 degrees, radial deviate to 15 degrees, and ulnar deviate to 30 degrees.  There was crepitation with motion.  The examiner noted that no scar was visible upon examination.  However, it was also noted that hand sensation appeared to be normal aside from the area of surgical scarring.  X-rays revealed considerable narrowing of the radiocarpal joint space at the scaphoid fossa.  There were mild degenerative changes of the carpometacarpal joint of the thumb with no discrete erosion.  Metallic fragments were noted to project into the dorsal soft tissues.  The examiner diagnosed the Veteran with degenerative joint disease of the left wrist with decreased range of motion with mild functional loss due to pain, which increased by 10 percent upon repetition.  

The record also contains a July 2006 letter from a private physician with the initials A.A.R.  Dr. R noted that the Veteran had good grip strength in both hands, but that he suffered from stiffness and discomfort in the left wrist in the morning.  It was also noted that the Veteran had difficulty picking up objects using the left hand because of reported pain and weakness.  Crepitus on range of motion with discomfort was also observed.  

The Veteran was afforded an additional VA examination of the left wrist in July 2009.  The examiner noted that the Veteran continued to have retained fragments in the left wrist with pain in the wrist with ulnar deviation, grabbing and pulling.  The Veteran also reported that he was right hand dominant.  Examination revealed bony joint enlargement with left dorsiflexion to 40 degrees, left palmar flexion to 60 degrees, left radial deviation to 10 degrees and left ulnar deviation to 25 degrees.  There was no objective evidence of pain following repetitive motion.  There was also no evidence of joint ankylosis.  X-rays revealed metallic fragments projecting at the lateral aspect of the radial styloid process.  The scaphoid bone had also collapsed proximally into the radiocarpal joint space with joint space narrowing and osseous eburnation at the articulations of the lunate bone.  It was also noted that the degenerative changes had progressed slightly since the September 2005 VA examination.  The examiner diagnosed the Veteran with advanced degenerative joint disease of the left wrist.  

The Board remanded the Veteran's claim in August 2010 for, among other reasons, an opinion as to whether the Veteran's left wrist gunshot wound residuals resulted in any muscular or neurological impairment.  The Veteran was subsequently afforded a VA examination of the left wrist in September 2010, in which it was determined that there were no muscular or neurological findings upon examination.  The Veteran reported daily intermittent moderate left wrist pain with limited motion.  He also reported intermittent tingling and shocking pain in the left hand.  Range of motion of the left wrist was dorsiflexion to 40 degrees, palmar flexion to 50 degrees, radial deviation to 5 degrees, and ulnar deviation to 25 degrees.  There was objective evidence of pain with active motion on the left side.  There was no joint ankylosis.  X-rays revealed metallic shrapnel fragments and severe narrowing of the radio-scaphoid and the midcarpal joint spaces had slightly progressed.  The examiner diagnosed the Veteran with a shrapnel injury to the left wrist with ligamentous insufficiency resulting in residual pain and limited motion.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an initial disability evaluation in excess of 10 percent for his gunshot wound residuals of the left wrist.  As already noted, Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.  Therefore, the Veteran is currently receiving the maximum disability evaluation available for limitation of motion of the left wrist.  Where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

A higher disability rating is available under Diagnostic Code 5214 when there is evidence of ankylosis of the wrist.  Id.  However, the VA examinations of record, and the private medical report of July 2006, demonstrate that the Veteran does not suffer from ankylosis of the wrist as he is still capable of motion.  As such, a higher disability evaluation is not warranted under Diagnostic Code 5214.  

The Veteran's representative argued in February 2011 that the Veteran was entitled to a higher disability evaluation because his left wrist disability was a moderately severe injury to muscle group VIII, non-dominant.  However, the September 2010 VA examiner concluded that there were no muscular or neurological findings upon examination.  Therefore, consideration of the Veteran's left wrist disability under the diagnostic codes relevant to muscle or nerve impairment is not necessary.

Therefore, the Board finds that the Veteran's gunshot wound residuals of the left wrist result in advanced degenerative joint disease, retained fragments, pain, limitation of motion, weakness, and fatigue, but do not result in ankylosis, or neurological or muscular impairment.  As such, under the applicable diagnostic codes, the Board finds that he is not entitled to an initial rating in excess of 10 percent for his service-connected left wrist disability. 

The Board has also considered whether the Veteran's left wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a disability rating in excess of 10 percent.  However, the Veteran has provided no testimony to demonstrate that he meets the necessary criteria for a higher disability rating, or, that his disability has resulted in frequent hospitalization, occupational impairment above that considered by his disability evaluation, or any other exceptional or unusual factors.  The preponderance of the evidence of record in this case fails to demonstrate that the Veteran's service-connected gunshot wound residuals are more than 10 percent disabling.  

Additionally, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, at no time since the grant of service connection has the Veteran's symptomatology warranted a higher disability rating.  As such, staged ratings are not warranted.  

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is unemployed; however, the September 2010 VA examiner observed that the Veteran retired in January 1989 as he was eligible by age or duration of work.  As such, the evidence does not show that the Veteran's service-connected left wrist disability renders him unemployable.  Therefore, a TDIU is not raised by the record.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for gunshot wound residuals of the left wrist must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for a bilateral ear disorder claimed as cold injury residuals is denied.  

An initial disability evaluation in excess of 10 percent for gunshot wound residuals of the left wrist is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for a bilateral hand disorder, although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a bilateral hand disorder, claimed as Dupuytren's contracture and residuals of a cold injury, that are related to exposure to extremely cold weather during his service.  Alternatively, he contends that his bilateral hand disorder is related to his service-connected anxiety disorder.  Specifically, he contends that there is a relationship between Dupuytren's contracture and alcohol abuse.  

This issue was remanded by the Board in August 2010 in order to afford the Veteran a VA examination in order to ascertain the nature and etiology of his bilateral hand disorder.  In this regard, the Board requested that the examiner offer an opinion regarding whether the Veteran's bilateral hand disorder was related to his military service, to include his exposure to cold weather, and/or his service-connected anxiety disorder.  

As such, in September 2010, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed Dupuytren's contractures of the hands bilaterally.  The examiner opined that this condition was less likely than not caused by or a result of cold injury during military service.  The examiner noted that there was no well-documented evidence that this condition was linked to cold injuries.  The cause of this disorder was noted to be unknown.  The examiner indicated that this disorder occurred primarily in white males over the age of 50 and it appeared to have a pronounced genetic predisposition.  However, the examiner did not offer an opinion as to whether the Veteran's bilateral hand disorder was caused or aggravated by his service-connected anxiety disorder.  

The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be remanded in order to obtain an opinion regarding whether the Veteran's bilateral hand disorder is secondary to his service-connected anxiety disorder.

Additionally, the Board observes that, at his September 2010 VA examination, the Veteran reported that he had Dupuytren's release surgery in 2010 in Scottsboro, Alabama; however, the records relevant to such surgery are not contained in the claims file.  Therefore, while on remand, the Veteran should be requested to identify all outstanding records relevant to his bilateral hand disorder and, thereafter, such records should be obtained for consideration in his appeal.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his bilateral hand disorder, to include those from the facility in Scottsboro, Alabama, where he had Dupuytren's release surgery in 2010.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the September 2010 joints examination.  If the September 2010 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiry.   

Is it at least as likely as not (50 percent or more probability) that any bilateral hand disorder, including residuals of a cold injury to the hands and Dupuytren's contracture, was caused or aggravated by the Veteran's service-connected anxiety disorder?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hand disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


